Citation Nr: 0606592	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of the right elbow, with loose body and 
mechanical symptoms.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic instability of the left ankle, with moderate 
degenerative joint disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome 
of the left knee, with mild degenerative changes.

4.  Entitlement to an evaluation in excess of 30 percent for 
gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued noncompensable ratings for the following 
service-connected disabilities: osteoarthritis of the left 
knee, status post fracture of the right little finger, and 
reflux esophagitis.  The RO also increased the disability 
evaluations for service-connected chronic ankle sprain and 
status post removal of bone chip from right elbow to 10 
percent, from April 2002, respectively.  

The Board notes the veteran submitted a timely notice of 
disagreement as to all of the issues mentioned above, except 
for service-connected status post fracture of the right 
little finger.  Therefore, that issue is not currently before 
the Board.  

The Board also notes that, on his January 2003 substantive 
appeal (VA Form 9), the veteran indicated he wanted a hearing 
before a Member of the Board at the RO.  In December 2005, 
the RO sent the veteran a letter informing him that his 
hearing was scheduled for January 24, 2006.  However, the 
veteran did not appear for the hearing, and a motion 
requesting a new hearing is not of record.  Therefore, the 
Board concludes that all due process has been met with 
respect to the veteran's right to a hearing.

In a rating decision dated January 2005, the RO increased the 
veteran's disability evaluations as follows: osteoarthritis 
of the right elbow (formerly rated as status post removal of 
bone chip from right elbow) to 20 percent; chronic 
instability of the left ankle, with moderate degenerative 
joint disease (formerly rated as chronic left ankle sprain) 
to 20 percent; patellofemoral syndrome of the left knee, with 
mild degenerative changes (formerly rated as osteoarthritis 
of the left knee) to 10 percent; and gastroesophageal reflux 
disease (formerly rated as history of reflux esophagitis) to 
30 percent, all effective from April 2002.

The veteran was advised of the above grants of increased 
ratings by letter, and by a Supplemental Statement of the 
Case (SSOC), in February 2005.  However, he did not withdraw 
his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims held that, on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
osteoarthritis of the right elbow, with loose body and 
mechanical symptoms, is characterized by extension limited to 
no more than 5 degrees, full range of motion on flexion, 
supination, and pronation, with crepitation on movement, 
locking, and weakness.

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected chronic 
instability of the left ankle, with moderate degenerative 
joint disease, is characterized by 10 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  There is pain with 
changes in the weather, occasional sensations of giving way, 
tenderness to palpation, and instability.  

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
patellofemoral syndrome of the left knee, with mild 
degenerative changes, is characterized by full active range 
of motion, with no effusion or meniscal signs.  There is pain 
associated with weather changes and tenderness to palpation, 
but there is no instability, locking, catching, giving way, 
or swelling.

4.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
gastroesophageal reflux disease is characterized by 
epigastric pain and burning on a daily basis and acid 
regurgitation throughout the day, with no dysphagia, 
hematemesis, or melena.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected osteoarthritis of the right 
elbow, with loose body and mechanical symptoms, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5207 (2005).

2.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected chronic instability of the left 
ankle, with moderate degenerative joint disease, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).

3.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected patellofemoral syndrome of the 
left knee, with mild degenerative changes, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2005).

4.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected gastroesophageal reflux disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7346 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In September 2002, service connection was established for the 
following disabilities: status post removal of bone chip from 
right elbow, chronic left ankle sprain, osteoarthritis of the 
left knee, and reflux esophagitis; noncompensable ratings 
were assigned under Diagnostic Codes (DCs) 5206, 5271, 5003, 
and 7399-7305, respectively, effective from April 1992.  At 
that time, the RO considered the veteran's service medical 
records and an August 1992 VA examination which showed that 
he had 10 degrees minus extension and flexion in his right 
elbow, but demonstrated normal pronation and supination.  
Examination of the veteran's left ankle showed he had full 
range of motion with an increase in diameter of the lateral 
malleolus.  The veteran demonstrated full range of motion in 
his knees.  He reported having pain around his knee caps, but 
there was no swelling or grinding on movement.  He was noted 
to have a history of peptic ulcer, which was asymptomatic at 
the time.  

In April 2002, the veteran filed an informal claim for 
entitlement to an increased rating for his service-connected 
disabilities.  The veteran stated that he experiences 
problems with his elbow, such as locking, swelling, and 
severe pain.  He also stated that his ankle gives way some 
days, which made it hard for him to get around.  He stated 
that the pain in his knees had made doing his job impossible, 
and that he experienced severe pain in his stomach every 
morning until about mid-day.  

The veteran was afforded a VA examination in July 2002.  He 
reported having intermittent episodes of lack of full 
extension in his right elbow.  Physical examination revealed 
a 5-centimeter (cm) posterior incision, which was nontender.  
The veteran demonstrated full flexion, pronation, and 
supination, but lacked 5 degrees of full extension.  X-rays 
of the right elbow revealed some osteophyte formations at the 
olecranon.  The diagnosis was history of osteoarthritis of 
the right elbow, status post removal of osteophyte with mild 
residual symptoms.  

The veteran also complained of intermittent episodes of his 
left ankle giving way with activity, which resulted in pain 
and limited his ability to walk for two to three weeks.  
Physical examination revealed 10 degrees of dorsiflexion and 
20 degrees of plantar flexion.  There was tenderness to 
palpation around the lateral aspect of the ankle and he had 
instability on anterior drawer in plantar flexion and in 
neutral.  
X-rays of the left ankle showed significant degenerative 
changes involving the medial and lateral malleoli.  The 
diagnosis was chronic instability of the left ankle, with 
moderate degenerative joint disease.

At the July 2002 VA examination, the veteran also reported 
having pain in his left knee, primarily when the weather 
changes or when he has to bear weight on his knees.  
Examination revealed full active range of motion, with no 
effusion or meniscal signs.  There was tenderness to 
palpation around the patellofemoral articulation.  X-rays of 
the left knee showed mild superior spurring of the left 
patella, but was otherwise within normal limits.  The 
diagnosis was patellofemoral syndrome of the left knee with 
mild degenerative symptoms, moderately symptomatic.  

The veteran was also afforded a VA digestive examination in 
July 2002.  The examiner noted the veteran was diagnosed with 
gastroesophageal reflux disease (GERD) in 1984, for which he 
was taking over-the-counter medications and avoided food that 
causes his symptoms.  Physical examination was normal.  The 
diagnosis was GERD, intermittently symptomatic.  

In a rating decision dated August 2002, the RO continued 
noncompensable ratings for the service-connected 
osteoarthritis of the left knee and reflux esophagitis.  In 
that decision, the RO also increased the disability 
evaluations for service-connected chronic left ankle sprain 
and status post removal of bone chip from right elbow to 10 
percent, effective from April 2002.  

VA outpatient treatment records, dated November 2002, reflect 
treatment for gastrointestinal problems.  The veteran 
complained of epigastric pain and burning on a daily basis, 
and also of substernal pain that awakened him up in the 
middle of the night.  He denied dysphagia to solids or 
liquids, and also denied hematemesis, melena, and 
regurgitation.  He reported that twice a week he had nausea 
in the morning, when he felt sourness in his mouth.  On 
physical examination, the veteran's weight was unchanged 
since the July 2002 VA examination, and he had good muscle 
tone.  After examination of the veteran and an endoscopy and 
biopsy of the stomach and esophagus, the diagnosis was hiatal 
hernia and H. pylori gastritis with erosions on over-the-
counter medications.  The physician noted there was no 
endoscopic or pathologic evidence of chronic reflux disease, 
acute erosions, ulcers, or stricture in the veteran's 
esophagus, and there was no evidence of GERD.  

The veteran was afforded another VA examination in December 
2004.  He reported that his right elbow started to lock more 
often and he described weakness in his elbow.  On 
examination, the veteran demonstrated full flexion, 
pronation, and supination, but demonstrated a lack of 5 
degrees of full extension.  He had significant crepitation on 
range of motion, and was able to demonstrate a locking 
episode.  X-rays showed osteophyte formations at the 
olecranon.  The diagnosis was osteoarthritis of the right 
elbow, with loose body and mechanical symptoms.  

The veteran also reported that his left ankle continues to 
give him pain with changes in the weather and he described 
popping episodes with occasional sensations of giving way.  
Physical examination revealed 10 degrees of dorsiflexion and 
20 degrees of plantar flexion.  There was tenderness to 
palpation around the anterolateral aspect of the ankle, and 
he had increased laxity on anterior drawer sign.  X-rays 
showed moderately severe degenerative joint disease.  The 
diagnosis was chronic instability of the left ankle, with 
moderate degenerative joint disease.  

The veteran reported that his left knee continues to give him 
pain with weather changes and described symptoms primarily 
over the medial patellofemoral articulation.  He denied any 
locking, catching, giving way, or swelling.  On examination, 
the veteran demonstrated full active range of motion.  There 
was no effusion, meniscal signs, or instability.  There was 
tenderness to palpation around the patellofemoral 
articulation.  X-rays were within normal limits.  The 
diagnosis was patellofemoral syndrome of the left knee, with 
mild degenerative changes.  The examiner noted the veteran 
did not describe any incapacitating episodes during the past 
12-month period.  The examiner also noted that, unless 
otherwise stated, range of motion or joint function is not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  

On examination of the veteran's digestive system in January 
2005, he reported a noticeable decrease in night-time 
symptoms, due to a two-week antibiotic regime for H. pylori, 
but he reported that he has symptoms daily.  The veteran 
reported that his symptoms are worse in the morning when he 
experiences epigastric burning or a gnawing sensation with 
acid reflux.  He also reported having acid regurgitation 
throughout the day.  The veteran reported taking over-the-
counter medications which relieve his symptoms for 15 minutes 
and then return with intensity.  He denied hematemesis, 
melena, or changes in bowels.  The impression was GERD, which 
is symptomatic on a daily basis and occurs throughout the 
day, especially mornings.  

In a rating decision dated in January 2005, the RO increased 
the veteran's disability evaluations as follows: 
osteoarthritis of the right elbow with loose body and 
mechanical symptoms (formerly rated as status post removal of 
bone chip from right elbow) to 10 percent from April 2002; 
chronic instability of the left ankle, with moderate 
degenerative joint disease (formerly rated as chronic left 
ankle sprain) to 20 percent from April 2002; patellofemoral 
syndrome of the left knee, with mild degenerative changes 
(formerly rated as osteoarthritis of the left knee) to 10 
percent from April 2002; and, gastroesophageal reflux disease 
(formerly rated as history of reflux esophagitis) to 30 
percent from April 2002.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating.  In May 2002 and 
November 2003, the RO sent the veteran letters which informed 
him of the types of evidence needed to substantiate his claim 
as well as its duty to assist him in substantiating his claim 
under the VCAA.  In addition, the discussions in the January 
2003 Statement of the Case (SOC) and January 2005 SSOC 
(mailed in February 2005) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

While the May 2002 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the January 2003 
SOC contains the complete text of 38 C.F.R. § 3.159(b)(1), 
which contains such notice.  In addition, the November 2003 
letter informed the veteran that additional information and 
evidence was needed to support his claim and asked him to 
send the information and evidence to the RO.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 19 
Vet. App. at 125.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  




Review of the record shows the veteran has responded to the 
RO's communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A.  Right elbow disability

The veteran's service-connected osteoarthritis of the right 
elbow, with loose body and mechanical symptoms is currently 
rated 20 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5207 (2005).  The Board notes 
the veteran is right-handed and is disabled in the right, 
major extremity.  

Under DC 5207, a 20 percent evaluation is warranted where 
extension of the major forearm is limited to 90 degrees; a 30 
percent evaluation is warranted where extension is limited to 
70 degrees; a 40 percent evaluation is warranted where 
extension is limited to 55 degrees; and a 50 percent 
evaluation is warranted where extension is limited to 45 
degrees.  Normal elbow extension and flexion is from 0 to 145 
degrees.  38 C.F.R. § 4.71, Plate I (2005).

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence preponderates 
against a finding that the veteran's service-connected 
osteoarthritis of the right elbow warrants a rating in excess 
of the currently assigned 20 percent.  

In evaluating the veteran's claim under DC 5207, the Board 
notes that the veteran's current symptoms would not assist 
him in obtaining a higher, or even compensable, rating under 
DC 5207.  In this context, the Board notes that, at the July 
2002 and December 2004 VA examinations, the veteran lacked 5 
degrees of full extension.  However, at the December 2004 VA 
examination, the examiner found significant crepitation on 
motion and the veteran complained of locking and weakness in 
his right elbow.  In a rating decision dated January 2005, 
the RO determined that the disability evaluation for service-
connected osteoarthritis of the right elbow should be 
increased to 20 percent based upon the effect his elbow 
disability had on his activities of daily living.  Based upon 
the evidence of record, the Board finds that an evaluation 
higher than 20 percent is not warranted because there in no 
medical evidence of record showing the veteran's right elbow 
extension is limited to 70 or more degrees.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered his right elbow 
disability under all other potentially applicable diagnostic 
codes.  However, the veteran has never demonstrated or been 
diagnosed with ankylosis of the elbow, impairment of the 
flail joint, nonunion of the radius and ulna, or impairment 
of the ulna.  Therefore, 38 C.F.R. § 4.71a, DCs 5205, 5209 to 
5212 (2005) are not for application.  The Board has also 
considered DCs 5206, 5208, and 5213, which provide the 
criteria for limitation of flexion of the forearm, flexion 
limited to 100 degrees and extension to 45 degrees, and 
impairment of supination and pronation, respectively.  
However, at the July 2002 and December 2004 VA examinations, 
the veteran demonstrated full flexion, supination, and 
pronation, and lacked only 5 degrees of full extension.  
Therefore, 38 C.F.R. § 4.71a, DCs 5206, 5208, and 5213 (2005) 
are not for application.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  


Although the veteran has complained of locking and weakness 
and the most recent VA examiner found significant crepitation 
on movement, the Board finds that this additional functional 
impairment is contemplated in the disability rating currently 
assigned.  In this regard, the Board finds that the veteran 
has demonstrated no more than minimal limitation of right 
elbow motion, including as a result of locking, weakness, and 
crepitation.  Furthermore, the Board again notes that, in 
January 2005, the RO increased the disability evaluation for 
service-connected right elbow disability to 20 percent based 
upon the effect the additional functional impairment has on 
his activities of daily living.  Therefore, the Board finds 
that an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Based on the foregoing, the Board finds that the evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's service-connected osteoarthritis of 
the right elbow, the benefit-of-the-doubt doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 55.

B.  Left ankle disability

The veteran's service-connected chronic instability of the 
left ankle, with moderate degenerative joint disease is 
currently rated 20 percent disabling under the criteria of 
38 C.F.R. § 4.71a, DC 5271 (2005).  Under DC 5271, for 
limited motion of the ankle, a 10 percent evaluation is 
warranted for moderate limitation of motion and a 20 percent 
evaluation is warranted to marked limitation of motion.  The 
Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2005).  



Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 20 percent is warranted for the 
service-connected left ankle disability.  

The Board notes that, at the July 2002 and December 2004 VA 
examinations, the veteran complained of pain with weather 
changes and reported having occasional sensations of giving 
way.  On examination, the veteran demonstrated 10 degrees of 
dorsiflexion and 20 degrees of plantar flexion.  There was 
tenderness to palpation around the lateral aspect of the 
ankle and he had instability on anterior drawer.  

The veteran is currently assigned the highest possible 
disability rating under DC 5271.  Therefore, the Board has 
evaluated the veteran's left ankle disability under all other 
potentially applicable diagnostic codes to determine whether 
he can be rated higher than 20 percent.  Under the criteria 
of DC 5270, ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between zero 
and 10 degrees warrants a 30 percent disability rating, and 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity 
warrants a 40 percent disability rating.  The Board notes 
that ankylosis is the immobility or consolidation of a joint.  
Therefore, the veteran's disability does not warrant a higher 
rating under DC 5270 because he has never demonstrated or 
been diagnosed with ankylosis of the ankle.  The Board also 
notes that DCs 5272 to 5264 are not for application in this 
case because the highest ratings available under those codes 
are 20 percent, and therefore, would not provide the veteran 
with a higher disability evaluation.  

The Board has considered the veteran's service-connected left 
ankle disability in light of DC 5003, for degenerative 
arthritis.  In this regard, X-rays taken at the December 2004 
VA examinations showed moderately severe degenerative joint 
disease of the left ankle.  Under DC 5003, degenerative 
arthritis, when substantiated by X-rays, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 
5003.

The Board notes the veteran is currently assigned a 20 
percent evaluation under DC 5271, for limited motion of the 
ankle and DC 5003 does not otherwise assist the veteran in 
obtaining a higher evaluation.  Therefore, 38 C.F.R. § 4.71a, 
DC 5003 (2005) is not for application in this case.  

The Board has also considered the veteran's service-connected 
left ankle disability in light of DeLuca, supra.  The Board 
notes that the examiner who conducted the December 2004 VA 
examination noted that, unless otherwise stated, range of 
motion or joint function is not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  At that examination, the veteran 
complained of pain with weather changes and, on physical 
examination, he had tenderness to palpation and increased 
laxity on anterior drawer.  As noted, when establishing loss 
of function due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  While 
the veteran has subjective complaints of pain, the examiner 
who conducted the December 2004 examination found no pain, 
weakness, fatigability, or incoordination during the 
examination.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  In 
addition, the veteran reported he experiences pain with 
weather changes, not on movement of the ankle.  See id.  
Therefore, an evaluation in excess of 20 percent based on 
pain pursuant to DeLuca and 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is entitled to an evaluation in excess of 20 percent 
for his service-connected chronic instability of the left 
ankle, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.  

C.  Left knee disability

The veteran's service-connected patellofemoral syndrome of 
the left knee, with mild degenerative changes, is currently 
rated 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5099-5010 (2005).  
Patellofemoral syndrome with mild degenerative changes is not 
listed on the Rating Schedule, and the RO assigned DC 5299-
5010 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded as the first two numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20 (2005).  

The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71, DC 5010, which provides that 
arthritis due to trauma, substantiated by X-ray findings will 
be rated as degenerative arthritis under DC 5003.  As 
discussed above, DC 5003 provides that degenerative arthritis 
substantiated by X-rays will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Normal extension 
and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2005).

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 10 percent is warranted for the 
service-connected left knee disability.  

In evaluating the veteran's claim under the criteria of DC 
5003 provided above, the Board notes that, at the July 2002 
and December 2004 VA examinations, the veteran demonstrated 
full active range of motion, with no effusion or meniscal 
signs.  There was tenderness to palpation at both 
examinations, but at the December 2004 VA examination, there 
was no instability and the veteran denied any locking, 
catching, giving way, or swelling.  X-rays showed mild 
degenerative changes but were otherwise within normal limits.  
The veteran complained of pain, but he reported the pain is 
associated with changes in the weather, not movement of the 
left knee.  Based upon the foregoing, the veteran's left knee 
disability does not warrant a 20 percent rating because, 
while the left knee was found to have degenerative changes, 
his knee is the only joint involved.  As noted above, a 20 
percent disability rating requires the involvement of two or 
more major joints or minor joint groups.  Therefore, DC 5003 
is not for application in this case.

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered his left knee 
disability under all potentially appropriate diagnostic 
codes.  However, the veteran has never demonstrated or been 
diagnosed with ankylosis of the knee, dislocated semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum (hyperextended knee).  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5262, and 5263 (2005) are not for 
application.  The Board has also considered DCs 5260 and 
5261, which provide the criteria for limitation of flexion 
and extension, respectively.  However, DCs 5260 and 5261 are 
not for application in this case because the veteran 
demonstrated normal range of motion at the July 2002 and 
December 2004 VA examinations.  Likewise, DC 5257, for 
recurrent subluxation or lateral instability of the knee, is 
not for application because the examiner who conducted the 
December 2004 VA examination found no instability in the 
veteran's knee on physical examination.  

In evaluating the veteran's left knee under the criteria of 
DeLuca, supra, the Board notes the veteran received a 10 
percent disability rating from the RO on the basis that, 
although he demonstrated full range of motion, it is the 
intention of the rating schedule to award at least the 
minimum compensable rating for joints shown to be painful, 
stable, or mal-aligned due to healed injury.  See 38 C.F.R. 
§ 4.59 (2005).  The Board finds that an evaluation higher 
than 10 percent based on functional limitation due to pain is 
not warranted.  While the veteran complained of pain in his 
left knee, the Board notes that such pain is not associated 
with movement of the knee as he reported he has pain with 
changes in the weather.  In addition, the examiner who 
conducted the December 2004 VA examination did not find any 
additional functional limitation due to pain, weakness, 
fatigability, or incoordination.  The Board again notes the 
evidentiary record shows the veteran has consistently 
demonstrated full range of motion.  As a result, the Board 
finds that any pain associated with the veteran's service-
connected left knee disability is contemplated in the 10 
percent currently assigned to the veteran's service-connected 
left knee disability.  See 38 C.F.R. §§ 4.40 and 4.45 (2005); 
DeLuca, supra.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is entitled to an evaluation in excess of 10 percent 
for his service-connected patellofemoral syndrome of the left 
knee, with mild degenerative changes, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.  

D.  Gastroesophageal reflux disease 

The veteran's service-connected gastroesophageal reflux 
disease (GERD) is currently rated 30 percent disabling under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7399-
7346 (2005).  GERD is not listed in the Rating Schedule, and 
the RO assigned DC 7399-7346 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2005).  

The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71, DC 7346, which provides the 
criteria for hiatal hernia.  Under DC 7346, a 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health; and a 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  




Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 30 percent is warranted for the 
service-connected GERD.  

In evaluating the veteran's claim, the Board notes he has 
complained of epigastric pain and burning on a daily basis.  
In November 2002, he denied dysphagia, hematemesis, melena, 
and regurgitation.  The physician noted there was no evidence 
of chronic reflex disease, acute erosions, or ulcers.  There 
was also no evidence of stricture of the veteran's esophagus, 
or GERD.  His weight of 165 pounds had not changed since the 
July 2002 VA examination.  At the December 2004 VA 
examination, the veteran reported having acid regurgitation 
throughout the day, but denied hematemesis, melena, or 
changes in bowels.  His weight was not recorded at that 
examination.  Based on review of the evidence, the Board 
finds that the medical findings described above are 
consistent with the 30 percent evaluation currently assigned.  
The higher, 60 percent evaluation is not warranted because, 
while the veteran has complained of daily epigastric pain and 
burning, there is no evidence showing the service-connected 
GERD is manifested by vomiting, material weight gain, 
hematemesis, or melena with moderate anemia, or other symptom 
combinations productive of a severe health impairment.  

The Board has considered the veteran's service-connected GERD 
under all other potentially applicable diagnostic codes.  
However, DCs 7203 to 7205 are not for application because the 
veteran has never been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the veteran has 
never been diagnosed with a gastric, duodenal, marginal, 
hypertrophic, inguinal, ventral, or femoral ulcer; therefore, 
DCs 7204 to 7307 and 7338 to 7340 are not for application.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected GERD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  




ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected osteoarthritis of the right elbow, with 
loose body and mechanical symptoms, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
service-connected chronic instability of the left ankle, with 
moderate degenerative joint disease, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected patellofemoral syndrome of the left knee, 
with mild degenerative changes, is denied.  

Entitlement to an evaluation in excess of 30 percent for 
service-connected gastroesophageal reflux disease is denied.  




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


